Exhibit 10.82

 

LOGO [g179245ex1082pg1.jpg]

Restricted Stock Unit Award Certificate

 

 

 

Granted To:    Name    Street Address    City, State Zip Code

You have been granted Restricted Stock Units (“RSUs”) of Barnes & Noble, Inc.,
as described below. Subject to the terms of the Restricted Stock Unit Award
Agreement, and the Amended and Restated Barnes & Noble, Inc. 2009 Incentive Plan
(the “Plan”) each RSU constitutes an unfunded and unsecured promise of the
Company to deliver to you one share of common stock of Barnes & Noble, Inc., par
value $0.001 per share.

 

Employee ID:    XXXXXXXXX            Grant Date:    July 15, 2015         
Number of RSUs Granted:       XXXXX

Vesting Schedule:

By your signature below, you agree that these RSUs are awarded under and
governed by the terms and conditions of the Plan, the Restricted Stock Unit
Award Agreement and the Insider Trading Policy, all of which are attached and
made a part of this document.

 

Signature:  

 

  Date:  

 

NOTE: If there are any discrepancies in the name or address shown above, please
make the appropriate correction on this form.

PLEASE RETURN TO:

Barnes & Noble, Inc.

1400 Old Country Road

Westbury, New York 11590

Attn: Cheryl Caponi, Human Resources

(516) 338-8471